Citation Nr: 1646096	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-41 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from February 1980 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Boise, Idaho, Regional Office (RO).

In March 2012, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In a January 2013 decision, the Board, in part, reopened the Veteran's previously denied claim for service connection for tinnitus.  The Board also remanded the underlying claim for service connection for this disability, and the claim for service connection for a bilateral hearing loss disability, to the RO for additional substantive development. 

In an October 2014 decision, the Board granted the claims for service connection for left ear hearing loss and tinnitus, and remanded the claim for service connection for right ear hearing loss for further development which is now ready for disposition.

In May 2015, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.




FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has right ear hearing loss for VA purposes at this time.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed right ear hearing loss.  The Board finds that all of the examining VA audiologists considered the evidence of record and the reported history of the Veteran and conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  Hence, the Board finds that the VA examinations in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes) 

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking service connection for right ear hearing loss, which he contends results from noise exposure in service.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In this case, however, there is no evidence of a right ear hearing loss disability for VA purposes during the period under appellate review.

While clearly the Veteran was exposed to loud noise during service, the Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has right ear hearing loss for VA purposes at this time.

Turning to the merits of the claim, the Veteran's service treatment records include audiology examinations which indicate right ear hearing loss, but that are not sufficient for VA purposes.

Post service, the record of record includes a May 2003 VA audiology examination which shows that the Veteran presented with a 15-year history of exposure to acoustic trauma from aircraft, tanks, industrial equipment, and carpentry.  However, upon review of the claims file and an audiology examination, the examining audiologist diagnosed organic hearing sensitivity with hearing within normal limits by VA standards.

The record also includes an April 2010 private audiological examination report, prepared by B. M., AuD., at which time the Veteran presented with a history of hearing since 2003.  The examination report contained clear graphical representations of audiometric test results for the right ear (20 decibels at 500-4000 Hertz).  However, the audiologist opined that he had hearing within normal limits for the right ear.  While the Veteran's documented speech discrimination percentage was 92 percent, it was unclear whether it was obtained using Maryland CNC testing. 

A May 2010 VA audio examination reflects normal right ear hearing for VA purposes.

An April 2012 private audiology examination prepared by M.A.Y., AuD., indicates a diagnosis of mild high frequency sensorineural hearing loss bilaterally.  It contains clear graphical representations of audiometric test results for the right ear (20 decibels at 500 and 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz).  The documented speech discrimination percentage was 96 percent.  It is not clear if that was obtained using Maryland CNC testing.  While the audiologist opined that there is a strong likelihood that his extensive history of occupational noise exposure could have contributed to his present day hearing loss, the audiometric thresholds are not commensurate with a "hearing loss" disability for VA purposes under 38 C.F.R. § 3.385.  The audiological findings indicate hearing loss from 500 Hertz to 4000 Hertz.  However, 3000 and 4000 Hertz were the only frequencies with auditory thresholds 26 decibels or greater.

On February 2013 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) examination, the examining audiologist diagnosed bilateral sensorineural hearing loss not disabling per VA criteria.  She noted that the audiology examinations during service also indicated hearing within normal limits.

The Board finds that this claim must be denied.

The Board acknowledges that the April 2010 private examination report reasonably appeared to contain information necessary to properly decide the Veteran's claim.  In this regard, in October 2014 the Board remanded the claim and sought clarification from the audiologist as to whether the Veteran's documented speech discrimination percentage of 92 percent was obtained using Maryland CNC testing as required by VA regulations.  38 C.F.R. § 3.385.  However, in May 2015 the audiology center which employed the private audiologist indicated that she was no longer employed at the facility and had none of the Veteran's audiology records.

The record also includes a copy of a September 2005 study by the Institute of Medicine regarding military noise exposure, this study does not contain an opinion as to the relationship between the Veteran's claimed right ear hearing loss to his service.  More importantly, it does not contain audiometric findings which support a finding of right ear hearing loss for VA purposes.  Accordingly, it lacks probative value in the consideration of the Veteran's claim.  See Sacks v. West, 11 Vet. App. 314 (1998).

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered the Veteran's statements and testimony with respect to his reduced hearing acuity in the right ear.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence during the period on appeal fails to establish that he currently has a right ear hearing loss for VA compensation purposes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current right ear hearing loss disability, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).

The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for right ear hearing loss is denied. 

It is important for the Veteran to understand the fact that the Board acknowledges that he currently experiences some right ear hearing loss.  Although he may have experienced decreased hearing acuity during and after his service due to acoustic trauma (and service connection for left ear hearing loss was recently granted based upon a finding of left ear hearing loss for VA purposes), the audiological findings of record do not support a finding that the Veteran has a right ear hearing loss for VA purposes at this time.  The Veteran's right ear hearing, while perhaps not as good as it once was, is still within a range of normal for VA benefit purposes.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right ear hearing loss disability and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


